RICHARDS, J.
The action Qf the court of common pleas in dismissing the, cross-petition of the defendants, Thomas. Lynch and Helena A. Lynch, was proper on the ground that it did not set forth a cause of action against e.ither the plaintiff Or any of the defendants. The cross-petition avers the execution of a valid contract with the plaintiff for the purchase of the property and pleads as a reason for the defendants’ being released from its terms that after a thorough examination of the property they became convinced they did not desire to purchase it: This would not be sufficient reason for escaping the liability imposed by the contract. It is true that the contract itself provides for the execution bv the parties of a further land contract or a warranty deed, and no later instrument of writing appears to have been made by the parties. Notwithstanding this situation, the written contract which had been made obligated all of the parties thereto according to its provisions. The cross-petition, not setting forth a good cause of action; judgment will be. entered dismissing the same.
The issue raised that the cause has been settled between the parties is denied *46by the defendants, Thomas Lynch and Helena A. Lynch, and is not passed on by this court as no evidence thereon has been submitted. .
As certain issues are still pending in the court of common pleas, the claimed settlement can be determined in that court.
Williams and Lloyd, JJ., concur.